 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES CATO,                                       Case No. 2:17-cv-01873 TLN EFB (PC)
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   M. DARST, et al.,
16                                      Defendants.
17

18         Having reviewed Defendants’ Motion for Summary Judgment and Motion for Stay of

19   Discovery, this Court finds good cause to grant Defendants’ Motion for Stay of Discovery. Thus,

20   if the Court denies Defendants’ motion, once that decision becomes final, the parties shall have

21   thirty (30) days’ time from the date of the order denying summary judgment to serve responses to

22   any pending discovery request served before the date of this Order.

23
     Dated: October 17, 2019.                            __________________________
24                                                       The Honorable Edmund F. Brennan
25

26

27

28

                                                             [Proposed] Order (2:17-cv-01873 TLN EFB (PC))
